

 
Exhibit 10.2
 
 

--------------------------------------------------------------------------------

 
 
SERIES 2010-1
 
 
INDENTURE SUPPLEMENT
 
Dated as of August 26, 2010
 
to
 
INDENTURE
 
Dated as of August 26, 2010
 


 
WTH FUNDING LIMITED PARTNERSHIP
 
as Administrator
 
- and -
 
WTH CAR RENTAL ULC
 
as Rental ULC
 
- and -
 
BNY TRUST COMPANY OF CANADA
 
as Indenture Trustee
 

--------------------------------------------------------------------------------

 
 
 
 
 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS




       Page    
ARTICLE1 Definitions and Other Provisions of General Application
 
1
   
1.1 Definitions
 
12
   
1.2 Governing Law
 
12
   
1.3 Counterparts
 
13
   
1.4 Ratification of Indenture
 
13
   
ARTICLE 2 The SERIES 2010-1 Notes
 
13
   
2.1 Creation and Designation
 
13
   
2.2 Form of Delivery
 
13
   
2.3 Delivery and Payment
 
13
   
2.4 Application of Proceeds
 
13
   
ARTICLE 3 Series 2010-1 Rental ULC Accounts AND INVESTMENTS
 
14
   
3.1 Accounts
 
14
   
ARTICLE 4 Allocations, Deposits and Payments
 
15
   
4.1 Ordinary Course Withdrawals and Hedge Receipts
 
15
   
4.2 Application of Amounts Deposited to Series 2010-1 Rental Account
 
15
   
4.3 Application of Amounts Deposited to Series 2010-1 Vehicle Account
 
19
   
4.4 Payments to Noteholders
 
21
   
4.5 Computation of Interest
 
22
   
4.6 Increase in Series 2010-1 Principal Balance
 
22
   
4.7 Optional Redemption of Series 2010-1 Notes
 
23
   
4.8 Interim Principal Payments
 
24
   
4.9 Unrestricted Funds
 
24
   
ARTICLE 5 COVENANTS
 
24
   
5.1 Program Negotiation Vehicles
 
24
   
5.2 Letter of Credit
 
25
   
5.3 Hedging Transactions
 
27
   
5.4 Reporting
 
27
   
5.5 Fleet Composition
 
29
   
5.6 Other Obligations
 
30
   
5.7 Distributions
 
31
   
ARTICLE 6 AMORTIZATION of Notes
 
31
   
6.1 Early Amortization Events
 
31
   
6.2 Series 2010-1 Amortization Period
 
33
   
6.3 Additional Event of Default
 
33
   
ARTICLE 7 GENERAL
 
34
   
7.1 Obligations of Rental ULC
 
34
   
7.2 Acceptance
 
34
   
7.3 Formal Date
 
34
   
7.4 Delivery of Executed Copies
 
34
 





SCHEDULE “A” FORM OF FLEET REPORT


SCHEDULE “B” FORM OF SETTLEMENT REPORT


 
-1-

--------------------------------------------------------------------------------

 
SCHEDULE “C” CONDITIONS PRECEDENT FOR PURCHASE OF LICENSEE VEHICLES


EXHIBIT “A-1” FORM OF SERIES 2010-1 WTH CAR RENTAL ULC ASSET BACKED NOTE
 
 
 
-2-

--------------------------------------------------------------------------------

 

This SERIES 2010-1 INDENTURE SUPPLEMENT (this “Indenture Supplement”), by and
between WTH FUNDING LIMITED PARTNERSHIP, a limited partnership formed under the
laws of the Province of Ontario (“Administrator”), WTH CAR RENTAL ULC, an
unlimited liability company formed under the laws of Alberta (“Rental ULC”), and
BNY TRUST COMPANY OF CANADA, a trust company incorporated under the laws of
Canada, in its capacity as indenture trustee under the Indenture (in such
capacity, together with its successors and permitted assigns in such capacity,
the “Indenture Trustee”), is made and entered into as of August 26, 2010.
 
Pursuant to this Indenture Supplement, Rental ULC shall create a new Series of
Notes and shall specify the Principal Terms thereof.
 
ARTICLE 1                      DEFINITIONS AND OTHER PROVISIONS OF GENERAL
APPLICATION
 
1.1  
Definitions

 
Terms used herein which are defined in the Indenture, either directly or by
reference therein, have the meanings assigned to them in the Indenture unless
otherwise defined herein.  In this Indenture Supplement:
 
“Amortization Incremental Interest Amount” means, on any date of determination,
the portion of the Series 2010-1 Interest Amount attributable to an increase in
the Program Fee Rate above the Specified Limit upon the occurrence of a Series
2010-1 Early Amortization Event that has not been waived.
 
“Avis” means Aviscar Inc., a corporation incorporated under the laws of Canada,
and its successors and permitted assigns.
 
“Avis or Budget System Member” means a licensee of Avis or Budget or one of the
Affiliates of Avis or Budget authorized to operate its own rental vehicle
business in Canada under the “Avis” or “Budget” name.
 
“Budget” means Budgetcar Inc., a corporation incorporated under the laws of
Canada, and its successors and permitted assigns.
 
“Cash Collateral Accounts” has the meaning ascribed thereto in Section 3.1(c).
 
“Cash Collateral (CAD) Account” has the meaning ascribed thereto in Section
3.1(c).
 
“Cash Collateral (USD) Account” has the meaning ascribed thereto in Section
3.1(c).
 
“DBRS Adjusted Total Required Vehicle Collateral Amount” means, at any time,
 
(a)  
the DBRS Total Required Vehicle Collateral Amount,

 
plus
 
 
 
-1-

--------------------------------------------------------------------------------

 
 
(b)  
the Series 2010-1 Incremental Enhancement Amount,

 
minus
 
(c)  
the DBRS Total Receivables Value multiplied by the Series 2010-1 Principal
Balance and divided by the Aggregate Outstanding Principal Amount,

 
minus
 
(d)  
the LC and Cash Collateral Amount.

 
“DBRS Group Receivables Value” means at any time in respect of a group of
Vehicle Receivables having a common DBRS Vehicle Receivable Enhancement
Percentage (and excluding, for greater certainty, any Vehicle Receivables for
which there is no applicable DBRS Vehicle Receivable Enhancement Percentage),
the quotient of (x) the aggregate Current Book Value of such Vehicle Receivables
at such time divided by (y) the sum of one (1) plus the DBRS Vehicle Receivable
Enhancement Percentage applicable to such Vehicle Receivables.
 
“DBRS Group Required Vehicle Collateral Amount” means at any time:
 
(a)  
in respect of each group of Program Vehicles having a common DBRS Program
Vehicle Enhancement Percentage, the product of (x) the Series 2010-1 Principal
Balance at such time, multiplied by (y) the percentage which the aggregate
Current Book Value of such Program Vehicles at such time (other than any Program
Vehicle in respect of which a Vehicle Receivable is outstanding and after
deducting from such aggregate Current Book Value the aggregate amounts owing to
the applicable Manufacturer or dealer by Rental ULC or Funding LP in respect of
such Program Vehicles on such date) is of the aggregate Current Book Value of
all Rental ULC Vehicles, multiplied by (z) the sum of one (1) plus the DBRS
Program Vehicle Enhancement Percentage applicable to such Program Vehicles; and

 
(b)  
in respect of each group of Non-Program Vehicles having a common DBRS
Non-Program Vehicle Enhancement Percentage, the product of (x) the Series 2010-1
Principal Balance at such time, multiplied by (y) the percentage which the
aggregate Current Book Value of such Non-Program Vehicles at such time (other
than any Non-Program Vehicle in respect of which a Vehicle Receivable is
outstanding and after deducting from such aggregate Current Book Value the
aggregate amounts owing to the applicable Manufacturer or dealer by Rental ULC
or Funding LP in respect of such Non-Program Vehicles on such date) is of the
aggregate Current Book Value of all Rental ULC Vehicles, multiplied by (z) the
sum of one (1) plus the DBRS Non-Program Vehicle Enhancement Percentage
applicable to such Non-Program Vehicles.

 
“DBRS Non-Program Vehicle Enhancement Percentage” means in respect of
Non-Program Vehicles manufactured by a particular Manufacturer at any time:
 
 
 
-2-

--------------------------------------------------------------------------------

 
 
(a)  
45.97%, where (i) at such time, the highest of the Non-Program Vehicle Loss
Percentages as determined on the six most recently completed Settlement Dates is
less than or equal to 1.0%; and (ii) no Manufacturer Event of Bankruptcy has
occurred and is continuing in respect of such Manufacturer;

 
(b)  
59.39%, where (i) at such time, the highest of the Non-Program Vehicle Loss
Percentages as determined on the six most recently completed Settlement Dates is
greater than 1.0%; or (ii) a Manufacturer Event of Bankruptcy has occurred and
is continuing in respect of such Manufacturer and such Manufacturer is not a
Non-Performing Manufacturer; and

 
(c)  
67.39%, where a Manufacturer Event of Bankruptcy has occurred and is continuing
in respect of such Manufacturer and such Manufacturer is a Non-Performing
Manufacturer.

 
“DBRS Program Vehicle Enhancement Percentage” means, in respect of an Eligible
Manufacturer of Program Vehicles at any time, (a) if such Eligible
Manufacturer's unsecured long-term debt rating by DBRS at such time is (i) BBB
or higher, 27%; (ii) BBB (low), 31.16%; (iii) BB (high), 35.61%; (iv) BB,
40.37%; and (v) BB (low) or lower or is unrated by DBRS, (1) with respect to the
portion of the aggregate Current Book Value of the Program Vehicles manufactured
by such Eligible Manufacturer that represents up to and including 33% of the
aggregate Current Book Value of all Program Vehicles, 45.48%; and (2) with
respect to the portion of the aggregate Current Book Value of the Program
Vehicles of such Eligible Manufacturer representing greater than 33% of the
aggregate Current Book Value of all Program Vehicles, 52.11%; or (b) if a
Manufacturer Event of Bankruptcy has occurred in respect of such Eligible
Manufacturer and is continuing, and (i) such Eligible Manufacturer is not a
Non-Performing Manufacturer, 59.39%, or (ii) such Eligible Manufacturer is a
Non-Performing Manufacturer, 67.39%.
 
“DBRS Total Receivables Value” means at any time the sum of the DBRS Group
Receivables Values for all Vehicle Receivables at such time.
 
“DBRS Total Required Vehicle Collateral Amount” means at any time the sum of the
DBRS Group Required Vehicle Collateral Amounts for all Rental ULC Vehicles at
such time.
 
“DBRS Vehicle Receivable Enhancement Percentage” means, if the related
Manufacturer, Approved Dealer, auction house or other Person who is the debtor
of the related Vehicle Receivable has a long-term unsecured debt rating by DBRS
at such time of (a) BBB or higher, 27%; (b) BBB (low), 31.16%; (c) BB (high),
566.67%; (d) BB, 630.59%; (e) BB (low) or lower or is unrated by DBRS, 708.08%.
 
“Default Incremental Interest Amount” means, on any date of determination, the
portion of the Series 2010-1 Interest Amount attributable to an increase in the
Program Fee Rate above the Specified Limit upon the occurrence of an Event of
Default that has not been waived.
 
 
-3-

--------------------------------------------------------------------------------

 
“Eligible Hedge Counterparty” means a Hedge Counterparty (x) having a long-term
unsecured debt rating of at least A (high) or a short-term unsecured debt rating
of at least R-1(middle) from DBRS or otherwise satisfying the Rating Agency
Condition in respect of DBRS, (y) if rated by Moody’s, having a long-term
unsecured debt rating of at least A1, and (z) if rated by S&P, having a
long-term unsecured debt rating of at least A+, or such lower rating as the
Rating Agency Condition may be satisfied in respect of.
 
“Equivalent Amount” on any given date in one currency (the “first currency”) of
any amount denominated in another currency (the “second currency”) means the
amount of the first currency which could be purchased with such amount of the
second currency at the equivalent selling rate for commercial banks trading in
Canadian dollars as published in the Wall Street Journal on the Business Day
prior to such date.
 
“Estimation Rent Payment Date” has the meaning given to it in the Master Vehicle
Lease Agreement.
 
“Estimation Report” has the meaning given to it in the Master Vehicle Lease
Agreement.
 
“Estimation Reserve” has the meaning given to it in the Master Vehicle Lease
Agreement.
 
“Excess Automobile, Minivan and Sport Utility Vehicle OBV Percentage” means, on
any date, the fraction (expressed as a percentage) which the aggregate Current
Book Value of Rental ULC Vehicles that are automobiles, minivans and sport
utility vehicles, each with an Original Book Value greater than $90,000, is of
the aggregate Current Book Value of all Rental ULC Vehicles as of such date.
 
“Excess Box Truck Percentage” means, on any date, a percentage equal to the
amount, if any, by which (x) the fraction (expressed as a percentage) which the
aggregate Current Book Value of Rental ULC Vehicles that are box trucks is of
the aggregate Current Book Value of all Rental ULC Vehicles, exceeds (y)10% as
of such date.
 
“Excess Hyundai Percentage” means, on any date, a percentage equal to the
amount, if any, by which (x) the fraction (expressed as a percentage) which the
aggregate Current Book Value of Rental ULC Vehicles manufactured by Hyundai is
of the aggregate Current Book Value of all Rental ULC Vehicles, exceeds (y) 25%
as of such date.
 
“Excess Kia Percentage” means, on any date, a percentage equal to the amount, if
any, by which (x) the fraction (expressed as a percentage) which the aggregate
Current Book Value of Rental ULC Vehicles manufactured by Kia is of the
aggregate Current Book Value of all Rental ULC Vehicles, exceeds (y) 10% as of
such date.
 
“Excess Mazda Percentage” means, on any date, a percentage equal to the amount,
if any, by which (x) the fraction (expressed as a percentage) which the
aggregate Current Book Value of Rental ULC Vehicles manufactured by Mazda is of
the aggregate Current Book Value of all Rental ULC Vehicles, exceeds (y) 10% as
of such date.
 
 
-4-

--------------------------------------------------------------------------------

 
“Excess Mileage Percentage” means, on any date, the fraction (expressed as a
percentage) which the aggregate Current Book Value of Rental ULC Vehicles that
are Used Vehicles with mileage of more than 90,000 kilometres is of the
aggregate Current Book Value of all Rental ULC Vehicles as of such date.
 
“Excess Non-Program (36 month) Percentage” means, on any date, the fraction
(expressed as a percentage) which the aggregate Current Book Value of Rental ULC
Vehicles that are Non-Program Vehicles (other than trucks) greater than 36
months old is of the aggregate Current Book Value of all Rental ULC Vehicles as
of such date.
 
“Excess Non-Program Percentage” means, on any date, a percentage equal to the
amount, if any, by which (x) the fraction (expressed as a percentage) which the
aggregate Current Book Value of Non-Program Vehicles is of the aggregate Current
Book Value of all Rental ULC Vehicles, exceeds (y) 75% as of such date.
 
“Excess Other Manufacturer Aggregate Percentage” means, on any date, a
percentage equal to the amount, if any, by which (x) the fraction (expressed as
a percentage) which the aggregate Current Book Value of all Rental ULC Vehicles
manufactured by Manufacturers other than Chrysler, Ford, General Motors, any
other Eligible Manufacturer, Hyundai, Kia, Mazda, Nissan or Toyota is of the
aggregate Current Book Value of all Rental ULC Vehicles, exceeds (y) 12.5% as of
such date.
 
“Excess Other Manufacturer Percentage” means, on any date, a percentage equal to
the amount, if any, by which (x) the fraction (expressed as a percentage) which
the aggregate Current Book Value of Rental ULC Vehicles manufactured by any one
Manufacturer other than Chrysler, Ford, General Motors, any other Eligible
Manufacturer, Hyundai, Kia, Mazda, Nissan or Toyota is of the aggregate Current
Book Value of all Rental ULC Vehicles, exceeds (y) 5% as of such date.
 
“Excess Service Vehicle Percentage” means, on any date, a percentage equal to
the amount, if any, by which (x) the fraction (expressed as a percentage) which
the aggregate Current Book Value of Rental ULC Vehicles that are Service
Vehicles is of the aggregate Current Book Value of all Rental ULC Vehicles,
exceeds (y) 1% as of such date.
 
“Excess Trucks, Vans, and Service Vehicles OBV Percentage” means, on any date,
the fraction (expressed as a percentage) which the aggregate Current Book Value
of Rental ULC Vehicles that are trucks, vans, and Service Vehicles, each with an
Original Book Value greater than $115,000, is of the aggregate Current Book
Value of all Rental ULC Vehicles as of such date.
 
“Excess Used Vehicle Percentage” means, on any date, a percentage equal to the
amount, if any, by which (x) the fraction (expressed as a percentage) which the
aggregate Current Book Value of Rental ULC Vehicles that are Used Vehicles is of
the aggregate Current Book Value of all Rental ULC Vehicles, exceeds (y) 5% as
of such date.
 
 
-5-

--------------------------------------------------------------------------------

 
“Fee Letter” has, in respect of each Series 2010-1 Noteholder and a Remittance
Date and the related Remittance Period, the meaning given to it in the related
Note Purchase Agreement.
 
“Fleet Report” means a monthly report provided by the Administrator concerning
Rental ULC Vehicles substantially in the form of Schedule “A.”
 
“Increase Date” has the meaning giving to it in Section 4.6(a).
 
“Indenture” means the Trust Indenture, dated as of the date hereof, between
Rental ULC and the Indenture Trustee, as amended, restated, supplemented or
otherwise modified from time to time.
 
“Initial Commitment Termination Date” means October 31, 2011.
 
“LC and Cash Collateral Amount” means, on any date, the aggregate amount
available to be drawn on such date under the Letter of Credit, as specified
therein, plus the aggregate of the amount on deposit in the Cash Collateral
(CAD) Account and 92.5% of the Canadian dollar Equivalent Amount of the amount
on deposit in the Cash Collateral (USD) Account on such date.
 
“L/C Provider” means JPMorgan Chase Bank, N.A., Bank of Montreal, The Bank of
Nova Scotia or such other provider(s) as may be approved by the Series 2010-1
Noteholders and in respect of which the Rating Agency Condition has been
satisfied.
 
“Lease Default” has the meaning given to it in the Master Vehicle Lease
Agreement.
 
“Letter of Credit” means an irrevocable letter of credit issued by an L/C
Provider for the benefit of the Series 2010-1 Noteholders and delivered to the
Indenture Trustee on behalf of the Series 2010-1 Noteholders from time to time
pursuant to the terms hereof and, for greater certainty, excludes any Letter of
Credit that has expired pursuant to Section 5.2(a)(i), been terminated pursuant
to Section 5.2(a)(ii) or in respect of which the related L/C Provider has been
downgraded as provided for under Section 5.2(a)(iii) or the second last
paragraph of Section 5.2(a), in each case, such exclusion only applies
immediately after actions have been taken, in all cases, pursuant to Sections
5.2(a)(iv), 5.2(a)(v) or the second last paragraph of Section 5.2(a).
 
“Licensee Vehicle Assignment Agreement” means, where the vendor is Avis or
Budget, an agreement to be entered into between Rental ULC and Avis or Budget,
as applicable, in a form satisfactory to the Series 2010-1 Noteholders acting
reasonably with such modifications in respect of which the Rating Agency
Condition has been satisfied, and where the vendor is an Avis or Budget System
Member, an agreement to be entered into between Rental ULC and such Avis or
Budget System Member in a form satisfactory to the Series 2010-1 Noteholders
acting reasonably, with such modifications in respect of which the Rating Agency
Condition has been satisfied.
 
 
-6-

--------------------------------------------------------------------------------

 
“Licensee Vehicles” means any Vehicles owned by (a) Avis or Budget System
Members; or (b) Avis or Budget where such Vehicles have been acquired, directly
or indirectly, by Avis or Budget from Avis or Budget System Members.
 
“Maximum Note Purchaser Available Amount” has the meaning given to it in the
Note Purchase Agreement.
 
“Moody’s Adjusted Total Required Vehicle Collateral Amount” means, at any time,
 
(a)  
the Moody’s Total Required Vehicle Collateral Amount,

 
plus
 
(b)  
the Series 2010-1 Incremental Enhancement Amount,

 
minus
 
(c)  
the LC and Cash Collateral Amount.

 
“Moody’s Total Required Vehicle Collateral Amount” means at any time, the sum
of:
 
(a)  
in respect of all Program Vehicles the product of (x) the Series 2010-1
Principal Balance at such time, multiplied by (y) the percentage which the
aggregate Current Book Value of such Program Vehicles at such time (other than
any Program Vehicle in respect of which a Vehicle Receivable is outstanding and
after deducting from such aggregate Current Book Value the aggregate amounts
owing to the applicable Manufacturer or dealer by Rental ULC or Funding LP in
respect of such Program Vehicles on such date) is of the aggregate Current Book
Value of all Rental ULC Vehicles, multiplied by (z) 1.65,

 
plus
 
(b)  
in respect of all Non-Program Vehicles the product of (x) the Series 2010-1
Principal Balance at such time, multiplied by (y) the percentage which the
aggregate Current Book Value of such Non-Program Vehicles at such time (other
than any Non-Program Vehicle in respect of which a Vehicle Receivable is
outstanding and after deducting from such aggregate Current Book Value the
aggregate amounts owing to the applicable Manufacturer or dealer by Rental ULC
or Funding LP in respect of such Non-Program Vehicles on such date) is of the
aggregate Current Book Value of all Rental ULC Vehicles, multiplied by (z) the
sum of one (1) plus the Moody’s Non-Program Vehicle Enhancement Percentage
applicable to Non-Program Vehicles.

 
“Moody’s Non-Program Vehicle Enhancement Percentage” means, on any date, 52%
plus the amount (expressed as a percentage), if any, by which (i) the highest
Non-Program Vehicle Loss Percentage calculated in respect of the last six (6)
Settlement Dates, exceeds (ii) 1%.
 
 
-7-

--------------------------------------------------------------------------------

 
“Non-Program Vehicle Loss Percentage” means a fraction, expressed as a
percentage, calculated on each Settlement Date, equal to:
 
(a)  
the amount, if any, by which (i) the aggregate Current Book Value (as determined
at the time of disposition) of all Non-Program Vehicles disposed of during the
three most recently completed Settlement Periods prior to such Settlement Date
(or such greater number of Settlement Periods as may be necessary such that the
aggregate Proceeds of Disposition of Non-Program Vehicles disposed of during
such time period is not less than $6,000,000); exceeds (ii) the aggregate
Proceeds of Disposition of such Non-Program Vehicles;

 
divided by
 
(b)  
the amount determined in clause (a)(i) above.

 
“Note Purchase Agreement” means the note purchase agreement dated as of the date
hereof, between Funding LP, Avis, Budget, Rental ULC and the Series 2010-1
Noteholder, as the same may be amended, restated, supplemented or modified from
time to time.
 
“Parent Guarantee” means the guarantee dated as of the date hereof, made by the
Parent in favour of the Indenture Trustee, on behalf of itself and the Series
2010-1 Noteholders, pursuant to which the Parent has guaranteed, among other
things, certain of the non-monetary obligations of Avis, Budget, and Funding LP
under the Series 2010-1 Transaction Documents, as the same may be amended or
restated from time to time with the consent of the Series 2010-1 Noteholders.
 
“Proceeds of Disposition Series Required Amount” means, in respect of the Series
2010 -1 Notes:
 
(a)  
on each Remittance Date during the Series 2010-1 Revolving Period, an amount
equal to the aggregate of the amounts referred to in Section 4.3(a)(i) through
(iii) for such Remittance Date,

 
(b)  
on each Remittance Date during the Series 2010-1 Amortization Period, an amount
equal to the aggregate of the amounts referred to in Section 4.3(b)(i) through
(iv) for such Remittance Date, and

 
(c)  
on each Remittance Date during the Series 2010-1 Enforcement Period, an amount
equal to the aggregate of the amounts referred to in Section 4.3(c)(i) through
(viii) for such Remittance Date.

 
“Program Fee Rate” has, in respect of each Series 2010-1 Noteholder and a
Remittance Date and the related Remittance Period, the meaning given to it in
the related Fee Letter;
 
“Program Negotiation Vehicles” has the meaning given to it in Section 5.1(a).
 
 
-8-

--------------------------------------------------------------------------------

 
“Rating Agencies” means, with respect to the Series 2010-1 Notes, DBRS, Moody’s,
and any other rating agency designated by a Series 2010-1 Noteholder to rate its
commercial paper.
 
“Rating Agency Condition” means a condition which is satisfied in respect of any
proposed action and the Series 2010-1 Notes when:
 
(a)  
DBRS notifies each of the Series 2010-1 Noteholders in writing that such
proposed action will not result in the downgrade or withdrawal of its rating of
the Series 2010-1 Notes;

 
(b)  
Rental ULC, or the Administrator on its behalf, has given 10 Business Days’
prior written notice to Moody’s of such proposed action and Moody’s has not
notified the Series 2010-1 Noteholders in writing that such action will result
in the downgrade or withdrawal of its rating of the Series 2010-1 Notes or, if
rated by Moody’s, the commercial paper issued by such Noteholders to fund its
investment in the Series 2010-1 Notes held by it; and

 
(c)  
each Rating Agency (other than Moody’s), if applicable, notifies each of the
Series 2010-1 Noteholders in writing that such proposed action will not result
in the downgrade or withdrawal of its rating of the commercial paper issued by
such Noteholders to fund its investment in the Series 2010-1 Notes held by it.

 
“Required LC and Cash Collateral Amount” means, at any time, an amount equal to
5.875% of the Series 2010-1 Principal Balance at such time.
 
“Series 2010-1 Aggregate Vehicle Collateral Amount” means, at any time, the
excess, if any, of (a) the Aggregate Vehicle Collateral Amount at such time over
(b) the aggregate of all amounts included in Aggregate Vehicle Collateral Amount
pursuant to clause (c) of the definition thereof.
 
“Series 2010-1 Allocation Percentage” means the Series Allocation Percentage in
respect of the Series 2010-1 Notes.
 
“Series 2010-1 Amortization Period” means the period beginning at the earlier of
(a) the Commitment Termination Date (as defined in the Note Purchase Agreement);
(b) the date of an Event of Default under Section 10.1(e) of the Indenture, (c)
the Remittance Date referred to in Section 6.2(b), or (d) the date specified in
a written notice delivered to Rental ULC pursuant to Section 6.2(a)(i) following
the occurrence of any other Series 2010-1 Early Amortization Event, and ending
on the earlier of (x) the Series 2010-1 Final Payment Date, and (y) the
commencement of a Series 2010-1 Enforcement Period.
 
“Series 2010-1 Closing Date” means August 26, 2010.
 
“Series 2010-1 Early Amortization Event” means the occurrence of any of the
events specified in Section 6.1 of this Indenture Supplement.
 
 
-9-

--------------------------------------------------------------------------------

 
“Series 2010-1 Enforcement Period” means the period beginning on the date the
Indenture Trustee commences any enforcement actions under Section 10.3 of the
Indenture or Section 5.3 of the Funding LP Security Agreement, and ending on the
Series 2010-1 Final Payment Date, which period shall be the “Enforcement Period”
for the Series 2010-1 Notes under the Indenture.
 
“Series 2010-1 Final Maturity Date” means the earlier of (a) the 7th Remittance
Date after the commencement of the Series 2010-1 Amortization Period; and (b)
the commencement of the Series 2010-1 Enforcement Period.
 
“Series 2010-1 Final Payment Date” means the first Payment Date, not occuring
during the Series 2010-1 Revolving Period, on which all principal, interest,
fees and other amounts owing to the Series 2010-1 Noteholders has been paid in
full.
 
“Series 2010-1 Hedge Counterparty” means a counterparty under a Series 2010-1
Hedging Transaction.
 
“Series 2010-1 Hedge Receipts” means all net amounts paid to Rental ULC under
Series 2010-1 Hedging Transactions, including amounts as a result of the
termination of all or a portion of a Series 2010-1 Hedging Transaction.
 
“Series 2010-1 Hedging Transaction” means a Hedging Transaction entered into by
Rental ULC and a Hedge Counterparty relating to the Series 2010-1 Notes in
accordance with Section 5.3.
 
“Series 2010-1 Increase Amount” has the meaning ascribed thereto in Section
4.6(a).
 
“Series 2010-1 Incremental Enhancement Amount” means, as of any date of
determination, the sum, without duplication, of:
 
(a)  
the Excess Automobile, Minivan and Sport Utility Vehicle OBV Percentage of the
Series 2010-1 Principal Balance;

 
(b)  
the Excess Box Truck Percentage of the Series 2010-1 Principal Balance;

 
(c)  
the Excess Hyundai Percentage of the Series 2010-1 Principal Balance;

 
(d)  
the Excess Kia Percentage of the Series 2010-1 Principal Balance;

 
(e)  
the Excess Mazda Percentage of the Series 2010-1 Principal Balance;

 
(f)  
the Excess Mileage Percentage of the Series 2010-1 Principal Balance;

 
(g)  
the Excess Non-Program (36 month) Percentage of the Series 2010-1 Principal
Balance;

 
(h)  
the Excess Non-Program Percentage of the Series 2010-1 Principal Balance;

 
 
 
-10-

--------------------------------------------------------------------------------

 
 
(i)  
the Excess Other Manufacturer Aggregate Percentage of the Series 2010-1
Principal Balance;

 
(j)  
the Excess Other Manufacturer Percentage of the Series 2010-1 Principal Balance;

 
(k)  
the Excess Service Vehicle Percentage of the Series 2010-1 Principal Balance;

 
(l)  
the Excess Trucks, Vans, and Service Vehicles OBV Percentage of the Series
2010-1 Principal Balance; and

 
(m)  
the Excess Used Vehicle Percentage of the 2010-1 Principal Balance;

 
“Series 2010-1 Initial Principal Balance” means $157,500,000.
 
“Series 2010-1 Interest Amount” means, in respect of each Series 2010-1
Noteholder and a Remittance Date and the related Remittance Period, the amount
of interest payable to such Series 2010-1 Noteholder determined in accordance
with the Note Purchase Agreement.
 
“Series 2010-1 Noteholder” means each Person in whose name a Series 2010-1 Note
is registered in the Note Register.
 
“Series 2010-1 Notes” means the WTH Car Rental ULC Asset Backed Notes, Series
2010-1, substantially in the form of Exhibit A-1.
 
“Series 2010-1 Principal Balance” means, on any date of determination, an amount
equal to (a) the Series 2010-1 Initial Principal Balance; minus (b) the
aggregate amount of principal payments made to the Series 2010-1 Noteholders on
or prior to such date; plus (c) the aggregate amount of increases to the Series
2010-1 Principal Balance as set forth in Section 4.6.
 
“Series 2010-1 Rental Account” has the meaning ascribed thereto in Section
3.1(a).
 
“Series 2010-1 Rental ULC Expenses” means, for any Remittance Date and the
related Settlement Period, an amount equal to the product of (a) the Series
2010-1 Allocation Percentage determined on the prior Remittance Date and (b) the
sum of (x) Rental ULC Expenses for the related Settlement Period plus (y) the
amount of any Rental ULC Expenses previously due but not paid in respect of
prior Settlement Periods.
 
“Series 2010-1 Required Vehicle Collateral Amount” means, as of any date of
determination in respect of the Series 2010-1 Notes, the greater of the DBRS
Adjusted Total Required Vehicle Collateral Amount, and the Moody’s Adjusted
Total Required Vehicle Collateral Amount, which amount shall be the “Series
Required Vehicle Collateral Amount” for the Series 2010-1 Notes under the
Indenture.
 
“Series 2010-1 Revolving Period” means the period beginning at the close of
business on the Series 2010-1 Closing Date, and terminating at the earlier of
(a) the commencement of a Series 2010-1 Amortization Period; or (b) the
commencement of a Series 2010-1 Enforcement Period; which period shall be the
“Revolving Period” for the Series 2010-1 Notes under the Indenture.
 
 
-11-

--------------------------------------------------------------------------------

 
 
“Series 2010-1 Transaction Documents” means (a) the Indenture, the Master
Vehicle Lease Agreement, the Administration Agreement, the Funding LP
Partnership Agreement, the Funding LP Security Agreement, the Liquidation Agent
Agreement, the Back-up Administration Agreement, the Funding/Rental Purchase
Agreement, and the Account Control Agreement, and (b) this Indenture Supplement,
the Note Purchase Agreement, the Fee Letter, and the Parent Guarantee, and each
document listed in clause (b) of this definition shall also constitute a
“Transaction Document” for purposes of the Indenture.
 
“Series 2010-1 Vehicle Account” has the meaning ascribed thereto in Section
3.1(b).
 
“Series Cost of Funds Amount” means, in respect of the Series 2010-1 Notes, a
Remittance Period and the related Remittance Date, if such Remittance Date is
during the Series 2010-1 Revolving Period, the aggregate of the amounts referred
to in Sections 4.2(a)(iii) through 4.2(a)(v), if such Remittance Date is during
the Series 2010-1 Amortization Period, the aggregate of the amounts referred to
in Sections 4.2(b)(iii) through 4.2(b)(v), and if such Remittance Date is during
the Series 2010-1 Enforcement Period, the aggregate of the amounts referred to
in Section 4.2(c)(iv) through 4.2(c)(vi).
 
“Settlement Report” means a monthly report substantially in the form of Schedule
“B” provided by the Administrator to the Indenture Trustee and the Series 2010-1
Noteholders pursuant to Section 5.4(b).
 
“Specified Limit” has the meaning given to it in the Fee Letter.
 
“Supplemental Schedule” has the meaning ascribed thereto in Section 5.4(f).
 
“US Avis Corporate Credit Facility” means the US credit agreement dated as of
April 19, 2006, as amended December 23, 2008 and March 10, 2010, between, among
others, the Parent, as borrower, the several lenders from time to time parties
thereto, Bank of America, N.A., Credit Agricole Corporate & Investment Bank New
York Branch, and Citicorp USA, Inc., collectively as documentation agents,
Wachovia Bank, National Association, as co-documentation agent, Deutsche Bank
Securities Inc., as syndication agent, and JPMorgan Chase Bank, N.A., as
administrative agent.
 
“Utilization Fee” means, in respect of each Series 2010-1 Noteholder, the
utilization fee payable to such noteholder pursuant to the Note Purchase
Agreement and the related Fee Letter.
 
1.2  
Governing Law

 
This Indenture Supplement shall be construed in accordance with and governed by
the laws of the Province of Ontario and the federal laws of Canada applicable
therein, without reference to its conflict of law provisions and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws.
 
 
 
-12-

--------------------------------------------------------------------------------

 
 
1.3  
Counterparts

 
This Indenture Supplement may be executed in any number of counterparts and by
facsimile, each of which so executed will be deemed to be an original, but all
such counterparts will together constitute but one and the same instrument.
 
1.4  
Ratification of Indenture

 
As supplemented by this Indenture Supplement, the Indenture is in all respects
ratified and confirmed and the Indenture as so supplemented by this Indenture
Supplement shall be read, taken and construed as one and the same instrument.
 
ARTICLE 2                      THE SERIES 2010-1 NOTES
 
2.1  
Creation and Designation

 
(a)  
There is hereby created and designated a Series of Notes to be issued pursuant
to the Indenture and this Indenture Supplement to be known as “WTH Car Rental
ULC Asset Backed Notes, Series 2010-1” or the “Series 2010-1 Notes.”  The Series
2010-1 Notes will be issued in only one class.

 
(b)  
The Series 2010-1 Notes will not be subordinated to any other Series of Notes
and shall constitute Senior Notes.

 
(c)  
The “Stated Principal Amount” of the Series 2010-1 Notes shall be the Series
2010-1 Principal Balance.

 
(d)  
The Series 2010-1 Notes shall be denominated in Dollars.

 
2.2  
Form of Delivery

 
The Series 2010-1 Notes, upon original issuance, shall be delivered in
registered form as provided in Section 3.1(g) of the Indenture and shall be
definitive Notes.
 
2.3  
Delivery and Payment

 
Rental ULC shall execute and deliver the Series 2010-1 Notes to the Indenture
Trustee for authentication, and the Indenture Trustee shall deliver the Series
2010-1 Notes when authenticated, each in accordance with Section 3.3 of the
Indenture.
 
2.4  
Application of Proceeds

 
The proceeds received by Rental ULC upon the issuance of the Series 2010-1 Notes
on the Series 2010-1 Closing Date shall be applied by Rental ULC to fund a
Distribution to Funding LP.
 
 
 
-13-

--------------------------------------------------------------------------------

 
 
ARTICLE 3                      SERIES 2010-1 RENTAL ULC ACCOUNTS AND INVESTMENTS
 
3.1  
Accounts

 
(a)  
Series 2010-1 Rental Account.  On or before the Series 2010-1 Closing Date,
Rental ULC shall cause to be established and maintained a Qualified Account (the
“Series 2010-1 Rental Account”) in the name of Rental ULC.  The Series 2010-1
Rental Account shall initially be held at Bank of Montreal, having account
number 0002-1624-461.  The Series 2010-1 Rental Account shall be the Series
Rental Account in respect of the Series 2010-1 Notes.  The Qualified Institution
shall be required specifically to acknowledge that it has no right to set-off in
respect of the Series 2010-1 Rental Account.  Rental ULC, subject to the rights
of the Indenture Trustee hereunder and under the Indenture and the Security
Interest granted by Rental ULC under the Indenture, shall possess all beneficial
right, title and interest in all funds and investments on deposit from time to
time in the Series 2010-1 Rental Account and in all proceeds thereof (including
all income thereon).

 
(b)  
Series 2010-1 Vehicle Account.  On or before the Series 2010-1 Closing Date,
Rental ULC shall cause to be established and maintained a Qualified Account (the
“Series 2010-1 Vehicle Account”) in the name of Rental ULC.  The Series 2010-1
Vehicle Account shall initially be held at Bank of Montreal, having account
number 0002-1624-453.  The Series 2010-1 Vehicle Account shall be the Series
Vehicle Account in respect of the Series 2010-1 Notes.  The Qualified
Institution shall be required specifically to acknowledge that it has no right
to set-off in respect of the Series 2010-1 Vehicle Account.  Rental ULC, subject
to the rights of the Indenture Trustee hereunder and under the Indenture and the
Security Interest granted by Rental ULC under the Indenture, shall possess all
beneficial right, title and interest in all funds and investments on deposit
from time to time in the Series 2010-1 Vehicle Account and in all proceeds
thereof (including all income thereon).

 
(c)  
Cash Collateral Accounts.  On or before the Series 2010-1 Closing Date, Rental
ULC shall cause to be established and maintained a Canadian Dollar Qualified
Account (the “Cash Collateral (CAD) Account”) in the name of Rental ULC and a
United States dollar Qualified Account in the name of Rental ULC (the “Cash
Collateral (USD) Account” and, together with the Cash Collateral (CAD) Account,
the “Cash Collateral Accounts.”)  The Cash Collateral (CAD) Account shall
initially be held at Bank of Montreal, having account number 0002-1624-488, and
the Cash Collateral (USD) Account shall initially be held at Bank of Montreal,
having account number 0002-4697-470.  The Cash Collateral Accounts shall be
Series Accounts in respect of the Series 2010-1 Notes.  Each Qualified
Institution shall be required specifically to acknowledge that it has no right
to set-off in respect of the Cash Collateral (CAD) Account or the Cash
Collateral (USD) Account, as applicable.  Rental ULC, subject to the rights of
the Indenture Trustee hereunder and under the Indenture and the Security
Interest granted by Rental ULC under the Indenture, shall possess all beneficial
right, title and interest in all funds and investments on deposit from time to
time in the Cash Collateral Accounts and in all proceeds thereof (including all
income thereon).

 
 
 
-14-

--------------------------------------------------------------------------------

 
 
ARTICLE 4                      ALLOCATIONS, DEPOSITS AND PAYMENTS
 
4.1  
Ordinary Course Withdrawals and Hedge Receipts

 
(a)  
Rental ULC, or the Administrator on its behalf, shall be entitled from time to
time to withdraw or apply funds on deposit in the Master Vehicle Account to the
payment of the purchase price of the Vehicles being acquired by Rental ULC or to
the payment of Interim Principal Payments or to the making of any Distribution
or payment to any other Person if (i) no Series 2010-1 Early Amortization Event
shall have occurred and be continuing; and (ii) no such withdrawal or
application will, with the giving of notice or lapse of time or both, cause a
Series 2010-1 Early Amortization Event to occur.

 
(b)  
Rental ULC shall deposit, or cause to be deposited, all Series 2010-1 Hedge
Receipts to the Series 2010-1 Rental Account.

 
4.2  
Application of Amounts Deposited to Series 2010-1 Rental Account

 
(a)  
On each Remittance Date during the Series 2010-1 Revolving Period, Rental ULC,
or the Administrator on its behalf, shall distribute cash from the Series 2010-1
Rental Account (including all cash transferred from the Series 2010-1 Vehicle
Account to the Series 2010-1 Rental Account on such Remittance Date pursuant to
Section 4.3(a)(i) and all Series 2010-1 Hedge Receipts deposited pursuant to
Section 4.1(b)) as follows and in the following priority:

 
(i)  
first, the Series 2010-1 Allocation Percentage determined on the prior
Remittance Date of any unpaid Indenture Trustee Fees and Expenses shall be paid
to the Indenture Trustee provided that such fees and expenses shall not exceed
$20,000 in respect of any Remittance Date;

 
(ii)  
second, the Series 2010-1 Allocation Percentage determined on the prior
Remittance Date of any unpaid Liquidation Agent Fees and Expenses and Back-up
Administrator Fees and Expenses shall be paid to the Liquidation Agent and
Back-up Administrator, respectively, provided that the aggregate of such fees
and expenses shall not exceed $10,000 in respect of any Remittance Date and if
there are insufficient amounts available to pay all such amounts in full, the
amount available shall be allocated on a pro rata basis based on the amounts
owing;

 
(iii)  
third, to pay to each Series 2010-1 Noteholder, the aggregate of (x) the Series
2010-1 Interest Amount for such Series 2010-1 Noteholder for the related
Remittance Period, plus (y) the amount (if any) representing the aggregate of
the Series 2010-1 Interest Amount for such Series 2010-1 Noteholder for prior
Remittance Periods not yet paid to such Series 2010-1 Noteholder; provided that
if there are insufficient amounts available to pay all such amounts in full, the
amount available shall be allocated on a pro rata basis based on the respective
principal amounts of the Series 2010-1 Notes held by the Series 2010-1
Noteholders;

 
 
 
-15-

--------------------------------------------------------------------------------

 
 
(iv)  
fourth, to pay to each Series 2010-1 Noteholder its Utilization Fee for such
Remittance Period, together with the amount (if any) representing the
Utilization Fees in respect of prior Remittance Periods not yet paid to such
Series 2010-1 Noteholder; provided that if there are insufficient amounts
available to pay all such amounts in full, the amount available shall be
allocated on a pro rata basis based on the respective principal amounts of the
Series 2010-1 Notes held by the Series 2010-1 Noteholders;

 
(v)  
fifth, to pay to the Series 2010-1 Noteholders an amount equal to all other
amounts, other than Series 2010-1 Interest Amounts, Utilization Fees and
principal repayments, payable to the Series 2010-1 Noteholders under the Note
Purchase Agreement or any other Series 2010-1 Transaction Document, together
with the amount (if any) of such amounts in respect of prior Remittance Dates
not yet paid to the Series 2010-1 Noteholders;

 
(vi)  
sixth, to release to Rental ULC an amount equal to the Series 2010-1 Rental ULC
Expenses (excluding any Indenture Trustee Fees and Expenses paid under Section
4.2(a)(i) and any Liquidation Agent Fees and Expenses and Back-up Administrator
Fees and Expenses paid under Section 4.2(a)(ii)) for the related Settlement
Period which amount shall be applied by Rental ULC in the payment of Rental ULC
Expenses or to reimburse Rental ULC with respect to such share of amounts paid
on account of such Rental ULC Expenses, and any such amounts in respect of prior
Remittance Dates which remain outstanding; and

 
(vii)  
last, any remaining balance will be released out of the Series 2010-1 Rental
Account as Unrestricted Funds.

 
(b)  
On each Remittance Date during a Series 2010-1 Amortization Period, Rental ULC
or, subject to Section 2.2 of the Administration Agreement, the Administrator on
its behalf, shall distribute cash from the Series 2010-1 Rental Account
(including all cash transferred from the Series 2010-1 Vehicle Account to the
Series 2010-1 Rental Account on such Remittance Date pursuant to Section
4.3(b)(i) and all Series 2010-1 Hedge Receipts deposited pursuant to Section
4.1(b)) as follows and in the following priority:

 
(i)  
first, the Series 2010-1 Allocation Percentage determined on the prior
Remittance Date of any unpaid Indenture Trustee Fees and Expenses shall be paid
to the Indenture Trustee provided that such fees and expenses shall not exceed
$20,000 in respect of any Remittance Date;

 
 
 
-16-

--------------------------------------------------------------------------------

 
 
(ii)  
second, the Series 2010-1 Allocation Percentage determined on the prior
Remittance Date of any unpaid Liquidation Agent Fees and Expenses and Back-up
Administrator Fees and Expenses shall be paid to the Liquidation Agent and
Back-up Administrator, respectively, provided that the aggregate of such fees
and expenses shall not exceed $10,000 in respect of any Remittance Date and if
there are insufficient amounts available to pay all such amounts in full, the
amount available shall be allocated on a pro rata basis based on the amounts
owing;

 
(iii)  
third, to pay to each Series 2010-1 Noteholder the amounts referenced in Section
4.2(a)(iii) (other than any Amortization Incremental Interest Amount);

 
(iv)  
fourth, to pay to each Series 2010-1 Noteholder its Utilization Fee for such
Remittance Period, together with the amount (if any) representing the
Utilization Fees accrued during the Series 2010-1 Revolving Period not yet paid
to such Series 2010-1 Noteholder; provided that if there are insufficient
amounts available to pay all such amounts in full, the amount available shall be
allocated on a pro rata basis based on the respective principal amounts of the
Series 2010-1 Notes held by the Series 2010-1 Noteholders;

 
(v)  
fifth, to pay to the Series 2010-1 Noteholders an amount equal to all other
amounts, other than Series 2010-1 Interest Amounts, Utilization Fees and
principal repayments, payable to the Series 2010-1 Noteholders under the Note
Purchase Agreement or any other Series 2010-1 Transaction Document, together
with the amount (if any) of such amounts in respect of prior Remittance Dates
not yet paid to the Series 2010-1 Noteholders;

 
(vi)  
sixth, to release to Rental ULC an amount equal to the Series 2010-1 Rental ULC
Expenses (excluding any Indenture Trustee Fees and Expenses paid under Section
4.2(b)(i) and any Liquidation Agent Fees and Expenses and Back-up Administrator
Fees and Expenses paid under Section 4.2(b)(ii)) for the related Settlement
Period which amount shall be applied by Rental ULC in the payment of Rental ULC
Expenses or to reimburse Rental ULC with respect to such share of amounts paid
on account of such Rental ULC Expenses, and any such amounts in respect of prior
Remittance Dates which remain outstanding; and

 
(vii)  
last, if an Event of Default has occurred or would occur following the
distributions on such Remittance Date pursuant to this Section 4.2 or Section
4.3, to transfer the balance of the Series 2010-1 Rental Account to the Series
2010-1 Vehicle Account and otherwise to transfer the balance out of the Series
2010-1 Rental Account as Unrestricted Funds.

 
(c)  
On each Remittance Date during a Series 2010-1 Enforcement Period, the Indenture
Trustee or other Paying Agent shall distribute cash from the Series 2010-1
Rental Account (including all Series 2010-1 Hedge Receipts deposited pursuant to
Section 4.1(b)) as follows and in the following priority:

 
 
 
-17-

--------------------------------------------------------------------------------

 
 
(i)  
first, to pay the Series 2010-1 Allocation Percentage determined on the prior
Remittance Date of the fees and expenses related to any enforcement proceedings
under (x) Article 10 of the Indenture including the Liquidation Agent Fees and
Expenses, and (y) Article 5 of the Funding LP Security Agreement to the extent
not paid by Funding LP;

 
(ii)  
second, without duplication of the amounts paid under Section 4.2(c)(i), to pay
(x) the Series 2010-1 Allocation Percentage determined on the prior Remittance
Date of the Indenture Trustee Fees and Expenses for the related Settlement
Period, and (y) the Series 2010-1 Allocation Percentage determined on the prior
Remittance Date of the amount of any fees and expenses of the Indenture Trustee
due and payable pursuant to the Funding LP Security Agreement not paid by
Funding LP,;

 
(iii)  
third, to pay the Series 2010-1 Allocation Percentage determined on the prior
Remittance Date of the amount of any unpaid fees and expenses owing to any
replacement Administrator (that is not an Affiliate of Rental ULC) appointed
under the Administration Agreement;

 
(iv)  
fourth, to pay to each Series 2010-1 Noteholder the amounts referenced in
Section 4.2(a)(iii) (other than any Default Incremental Interest Amount);

 
(v)  
fifth, to pay to each Series 2010-1 Noteholder its Utilization Fee for such
Remittance Period, together with the amount (if any) representing the
Utilization Fees accrued during the Series 2010-1 Revolving Period not yet paid
to such Series 2010-1 Noteholder; provided that if there are insufficient
amounts available to pay all such amounts in full, the amount available shall be
allocated on a pro rata basis based on the respective principal amounts of the
Series 2010-1 Notes held by the Series 2010-1 Noteholders;

 
(vi)  
sixth, to pay to the Series 2010-1 Noteholders an amount equal to all other
amounts, other than Series 2010-1 Interest Amounts, Utilization Fees and
principal repayments, payable to the Series 2010-1 Noteholders under the Note
Purchase Agreement or any other Series 2010-1 Transaction Document, together
with the amount (if any) of such amounts in respect of prior Remittance Dates
not yet paid to the Series 2010-1 Noteholders; and

 
(vii)  
last, to transfer the balance of the Series 2010-1 Rental Account to the Series
2010-1 Vehicle Account.

 
 
 
-18-

--------------------------------------------------------------------------------

 
 
4.3  
Application of Amounts Deposited to Series 2010-1 Vehicle Account

 
(a)  
On each Remittance Date during the Series 2010-1 Revolving Period, Rental ULC,
or the Administrator on its behalf, shall distribute cash from the Series 2010-1
Vehicle Account as follows and in the following priority:

 
(i)  
first, if there are insufficient funds in the Series 2010-1 Rental Account to
satisfy the payments to be made to the Series 2010-1 Noteholders, the
Liquidation Agent, the Back-up Administrator, and the Indenture
Trustee  pursuant to Sections 4.2(a)(i) to (v), then any cash in the Series
2010-1 Vehicle Account up to the amount of the deficiency will be transferred to
the Series 2010-1 Rental Account and used to make such payments;

 
(ii)  
second, after the payments and applications under Section 4.3(a)(i), Rental ULC
shall pay out of any remaining amounts, such amount to the Series 2010-1
Noteholders on account of principal repayment of the Series 2010-1 Notes, as
will cause the Series 2010-1 Allocation Percentage of the Series 2010-1
Aggregate Vehicle Collateral Amount to equal the Series 2010-1 Required Vehicle
Collateral Amount;

 
(iii)  
third, after the payments and applications under Sections 4.3(a)(i) and (ii),
Rental ULC may pay out of any remaining amounts, such amount as it determines in
its sole discretion to the Series 2010-1 Noteholders as an additional principal
repayment of the Series 2010-1 Notes; and

 
(iv)  
last, if (A) no Series 2010-1 Early Amortization Event shall have occurred and
not been waived and (B) such transfer will not, with the giving of notice or
lapse of time or both, cause a Series 2010-1 Early Amortization Event to occur,
to transfer the balance out of the Series 2010-1 Vehicle Account back to the
Master Vehicle Account.

 
(b)  
On each Remittance Date during the Series 2010-1 Amortization Period, Rental ULC
or, subject to Section 2.2 of the Administration Agreement, the Administrator on
its behalf, shall distribute cash from the Series 2010-1 Vehicle Account
(including all cash transferred from the Series 2010-1 Rental Account to the
Series 2010-1 Vehicle Account on such Remittance Date pursuant to Section
4.2(b)(vii)) as follows and in the following priority:

 
(i)  
first, if there are insufficient funds in the Series 2010-1 Rental Account to
satisfy the payments to be made to the Series 2010-1 Noteholders, the
Liquidation Agent, the Back-up Administrator, and the Indenture Trustee pursuant
to Sections 4.2(b)(i), (ii) and (iii), then any cash in the Series 2010-1
Vehicle Account up to the amount of the deficiency will be transferred to the
Series 2010-1 Rental Account and used to make such payments;

 
 
 
-19-

--------------------------------------------------------------------------------

 
 
(ii)  
second, to pay to the Series 2010-1 Noteholders, on a pro rata basis based on
the respective principal amounts of the Series 2010-1 Notes held by the Series
2010-1 Noteholders, an amount equal to the lesser of:

 
(A)  
the remaining balance in the Series 2010-1 Vehicle Account; and

 
(B)  
the Series 2010-1 Principal Balance;

 
(iii)  
third, to pay to the Series 2010-1 Noteholders any amounts required to be paid
to the Series 2010-1 Noteholders pursuant to Sections 4.2(b)(iv) or
4.2(b)(v) which have not been paid pursuant to such Sections 4.2(b)(iv) or
4.2(b)(v) to be allocated and paid as provided in such Sections;

 
(iv)  
fourth, to pay to the Series 2010-1 Noteholders, the Amortization Incremental
Interest Amount, provided that if there are insufficient amounts available to
pay all such amounts in full, the amount available shall be allocated on a pro
rata basis based on the respective principal amounts of the Series 2010-1 Notes
held by the Series 2010-1 Noteholders;

 
(v)  
last, to transfer the balance out of the Series 2010-1 Vehicle Account back to
the Master Vehicle Account.

 
(c)  
On each Remittance Date during a Series 2010-1 Enforcement Period, the Indenture
Trustee or other Paying Agent shall distribute cash from the Series 2010-1
Vehicle Account (including all cash transferred from the Series 2010-1 Rental
Account to the Series 2010-1 Vehicle Account on such Remittance Date pursuant to
Section 4.2(c)(vii)) as follows and in the following priority:

 
(i)  
first, to pay the Series 2010-1 Allocation Percentage determined on the prior
Remittance Date of the fees and expenses related to any enforcement proceedings
under (x) Article 10 of the Indenture including the Liquidation Agent Fees and
Expenses, and (y) Article 5 of the Funding LP Security Agreement to the extent
not paid by Funding LP, in each case to the extent any such fees and expenses
have not been paid under Sections 4.2(c)(i) and (ii);

 
(ii)  
second, without duplication of the amounts paid under Section  4.3(c)(i), to pay
the Series 2010-1 Allocation Percentage determined on the prior Remittance Date
of the Indenture Trustee Fees and Expenses for the related Settlement Period to
the extent such fees and expenses have not been paid under Sections
4.2(c)(i) and (ii);

 
(iii)  
third, to pay the Series 2010-1 Allocation Percentage determined on the prior
Remittance Date of the amount of any unpaid fees and expenses owing to any
replacement Administrator (that is not an Affiliate of Rental ULC) appointed
under the Administration Agreement to the extent such fees and expenses have not
been paid under Section 4.2(c)(ii);

 
 
 
-20-

--------------------------------------------------------------------------------

 
 
(iv)  
fourth, to pay to the Series 2010-1 Noteholders any amounts required to be paid
to them pursuant to Section 4.2(c)(iv) which have not been paid pursuant to
Section 4.2(c)(iv) to be allocated and paid as provided in such Section;

 
(v)  
fifth, to pay to the Series 2010-1 Noteholders, on a pro rata basis based on the
respective principal amounts of the Series 2010-1 Notes held by the Series
2010-1 Noteholders, an amount equal to the lesser of:

 
(A)  
the remaining balance in the Series 2010-1 Vehicle Account; and

 
(B)  
the Series 2010-1 Principal Balance;

 
(vi)  
sixth, to pay the amounts referred to in Sections 4.2(c)(v) and 4.2(c)(vi) which
have not been paid pursuant to such Sections to be allocated and paid in the
priority provided for in such Sections;

 
(vii)  
seventh, to pay to the Series 2010-1 Noteholders, the Default Incremental
Interest Amount, provided that if there are insufficient amounts available to
pay all such amounts in full, the amount available shall be allocated on a pro
rata basis based on the respective principal amounts of the Series 2010-1 Notes
held by the Series 2010-1 Noteholders;

 
(viii)  
eighth, to pay to the Indenture Trustee any amounts owing by Rental ULC or
Funding LP which remain outstanding under any Series 2010-1 Transaction Document
after the allocation and payments referred to in Sections 4.3(c)(i) to
(vii) above, provided that if there are insufficient amounts available to pay
all such amounts in full, the amount available shall be allocated on a pro rata
basis based on the amounts owing; and

 
(ix)  
last, to transfer the balance out of the Series 2010-1 Vehicle Account back to
the Master Vehicle Account.

 
(d)  
Any additional amounts transferred from the Master Vehicle Account to the Series
2010-1 Vehicle Account in respect of a Series Shortfall in respect of the Series
2010-1 Notes shall be applied in accordance with the provisions of Sections
4.3(a), (b) or (c), as applicable.

 
4.4  
Payments to Noteholders

 
(a)  
Unless otherwise specified, payments of principal or other amounts (including
interest and Utilization Fees) to Series 2010-1 Noteholders will be made on a
pro rata basis based on the respective principal amounts of the Series 2010-1
Notes held by the Series 2010-1 Noteholders.

 
 
 
-21-

--------------------------------------------------------------------------------

 
 
(b)  
Any instalment of interest or principal, if any, payable on any Series 2010-1
Note, less any amounts required by law to be withheld or deducted pursuant to
Section 4.4(d), shall be paid by the Paying Agent to the Person in whose name
such Series 2010-1 Note is registered on the Record Date, by wire transfer of
immediately available funds to such Person’s account as specified in the Note
Purchase Agreement.

 
(c)  
The right of the Series 2010-1 Noteholders to receive payments from Rental ULC
will terminate on the first Business Day following the Series 2010-1 Final
Payment Date.

 
(d)  
If required by law, Rental ULC will withhold or deduct any and all amounts
required to be withheld or deducted, and will remit such amount to the
appropriate taxation authorities.

 
(e)  
Each Remittance Date shall be an “Interest Payment Date” in respect of the
Series 2010-1 Notes.  Interest on the Series 2010-1 Notes shall be payable on
each Remittance Date in the amount allocated and paid for such purposes pursuant
to Sections 4.2 and 4.3 hereof.

 
(f)  
Each Remittance Date upon which an amount is allocated and paid pursuant to
Sections 4.2 and 4.3 hereof in respect of the payment of principal on the Series
2010-1 Notes and each day on which an Interim Principal Payment is made shall be
a “Principal Payment Date” in respect of the Series 2010-1 Notes.  The full
Series 2010-1 Principal Balance shall be due and payable in full on the Series
2010-1 Final Maturity Date which shall be the “Series Final Maturity Date” in
respect of the Series 2010-1 Notes.

 
4.5  
Computation of Interest

 
(a)  
Interest on the Series 2010-1 Notes shall be computed on the basis of a 365-day
year and the actual number of days elapsed in the related Remittance Period.

 
(b)  
Unless otherwise specified in this Indenture Supplement, interest for any period
will be calculated from and including the first day of such period (which in the
case of the initial issuance of a Series 2010-1 Note, shall be the date of
issuance of such Note) to but excluding the last day of such period.

 
4.6  
Increase in Series 2010-1 Principal Balance

 
(a)  
The Series 2010-1 Principal Balance may be increased from time to time upon the
conditions specified in this Section 4.6 and the Note Purchase
Agreement.  Rental ULC may deliver to each Series 2010-1 Noteholder and the
Indenture Trustee on any Business Day a written notice specifying (i) the
proposed amount of the increase in the Series 2010-1 Principal Balance (the
“Series 2010-1 Increase Amount”); and (ii) the proposed date of increase of the
Series 2010-1 Principal Balance (an “Increase Date”), which shall be a Business
Day not earlier than two (2) Business Days after such notice.  Each increase in
the Series 2010-1 Principal Balance shall be in an amount of not less than
$1,000,000 and shall be in equal increments of $100,000.

 
 
 
-22-

--------------------------------------------------------------------------------

 
 
(b)  
The obligation of the Series 2010-1 Noteholders to fund any Series 2010-1
Increase Amount shall be subject to satisfaction or waiver of the following
conditions:

 
(i)  
no Series 2010-1 Early Amortization Event shall have occurred and not been
waived or will, with the giving of notice or lapse of or both, occur as a result
of funding such Series 2010-1 Increase Amount;

 
(ii)  
the Series 2010-1 Revolving Period shall not have ended;

 
(iii)  
after giving effect to the increase, the LC and Cash Collateral Amount will be
equal to or greater than the Required LC and Cash Collateral Amount;

 
(iv)  
after giving effect to the increase, the Series 2010-1 Required Vehicle
Collateral Amount will not exceed the Series 2010-1 Allocation Percentage of the
Series 2010-1 Aggregate Vehicle Collateral Amount;

 
(v)  
the Series 2010-1 Hedging Transaction remains in full force and effect and the
Series 2010-1 Hedge Counterparty remains an Eligible Hedge Counterparty; and

 
(vi)  
any conditions precedent set forth in the Note Purchase Agreement.

 
(c)  
If the conditions precedent in Section 4.6(b) are satisfied or waived, each
Series 2010-1 Noteholder shall pay to Rental ULC on or before the Increase Date
an amount equal to its respective portion of the Series 2010-1 Increase Amount
in accordance with the terms of the Note Purchase Agreement and, upon such
payments being made, the Series 2010-1 Principal Balance shall be increased by
the amount so paid.

 
4.7  
Optional Redemption of Series 2010-1 Notes

 
Rental ULC shall have the right at any time to redeem all of the issued and
outstanding Series 2010-1 Notes.  Any such redemption shall be effected on the
date set forth in a written notice delivered by Rental ULC to each of the Series
2010-1 Noteholders and the Rating Agencies, which date shall be a Remittance
Date and be at least ten (10) Business Days following the date of receipt of
such notice by the Series 2010-1 Noteholders.  The redemption price for the
Series 2010-1 Notes to be redeemed shall be the Series 2010-1 Principal Balance
as of such date plus all accrued and unpaid interest on Series 2010-1 Notes to
and including such date, together with all other outstanding fees and expenses
of the Series 2010-1 Noteholders relating to the funding provided by the Series
2010-1 Noteholders or otherwise owing under the Transaction Documents and, if
(x) the redemption is completed before the Initial Commitment Termination Date,
and (y) such redemption is voluntary on the part of Rental ULC and not in
response to adverse consequences of an event under the Series 2010-1 Transaction
Documents or any adverse action by the Series 2010-1 Noteholders (including a
refusal to deliver any waiver requested in good faith by Rental ULC, but
excluding any determination by a Series 2010-1 Noteholder to fund all or any
part of its interest in its Series 2010-1 Note other than through the issuance
of Commercial Paper (as defined in the Note Purchase Agreement)), a make whole
payment (payable because of the repayment of the Series 2010-1 Notes prior to
their maturity) equal to the aggregate Utilization Fees which would have been
payable if calculated and payable on an amount equal to the Maximum Note
Purchaser Available Amount (as defined in the Note Purchase Agreement) until the
first anniversary of the date hereof.  The Series 2010-1 Noteholders shall not
be obligated to surrender Series 2010-1 Notes for redemption until receipt of
such redemption price.
 
 
 
-23-

--------------------------------------------------------------------------------

 
 
4.8  
Interim Principal Payments

 
Rental ULC may make Interim Principal Payments in respect of the Series 2010-1
Notes in accordance with the terms of the Note Purchase Agreement.
 
4.9  
Unrestricted Funds

 
Amounts released to Rental ULC hereunder as Unrestricted Funds may be used by
Rental ULC for any purpose not inconsistent with its Organizational Documents,
including for the making of Distributions to Funding LP and deposits to the
Master Vehicle Account.
 
ARTICLE 5                      COVENANTS
 
5.1  
Program Negotiation Vehicles

 
(a)  
It is recognized that Rental ULC may purchase between June 1 in any year and
March 31 of the following year Vehicles of the upcoming Model Year manufactured
by a Eligible Manufacturer whose current Model Year Vehicles are subject to a
Repurchase Agreement, provided such Eligible Manufacturer is not a
Non-Performing Manufacturer, and from whom Rental ULC has received (i) a letter
of undertaking stating that the Eligible Manufacturer will repurchase Vehicles
of the upcoming Model Year sold by such Eligible Manufacturer to Rental ULC
which qualify for repurchase pursuant to a Repurchase Agreement with such
Eligible Manufacturers the terms of which are in the process of being finalized
and (ii) a draft of the repurchase agreement for the upcoming Model Year which
the Eligible Manufacturer has indicated it is willing to enter into.  Such
Vehicles are referred to herein as “Program Negotiation Vehicles.”  Rental ULC
shall deliver a signed copy of any such letter of undertaking to each Series
2010-1 Noteholder and the Rating Agencies as soon as reasonably practicable and,
in any event, prior to Rental ULC purchasing Program Negotiation Vehicles from
the relevant Eligible Manufacturer.

 
 
 
-24-

--------------------------------------------------------------------------------

 
 
(b)  
Subject to the following sentence, Program Negotiation Vehicles shall be deemed
to be Program Vehicles.  If a Repurchase Agreement between Rental ULC and a
Eligible Manufacturer in respect of Vehicle models for a particular Model Year
is not entered into by February 28 of such Model Year or, if such Repurchase
Agreement has been entered into by February 28 of such Model Year but a Rating
Agency has notified Rental ULC in writing within 30 days of receipt of a signed
copy of such Repurchase Agreement that it is not satisfied with the terms and
conditions of such Repurchase Agreement, then thereafter for all purposes hereof
all Rental ULC Vehicles covered by such Repurchase Agreement shall be deemed to
be Non-Program Vehicles.

 
(c)  
If a Repurchase Agreement between Rental ULC and a Eligible Manufacturer in
respect of Vehicle models for a particular Model Year is entered into prior to
February 28 of such Model Year and each Rating Agency and each Series 2010-1
Noteholder has not notified Rental ULC in writing within 30 days of receipt of a
signed copy of such Repurchase Agreement that it is not satisfied with the terms
and conditions of such Repurchase Agreement, then thereafter for all purposes
hereof Rental ULC Vehicles covered by such Repurchase Agreement shall be deemed
to be Program Vehicles.

 
5.2  
Letter of Credit

 
(a)  
If,

 
(i)  
prior to the date which is 30 days prior to the scheduled expiration date of a
Letter of Credit, such Letter of Credit shall not have been extended; or

 
(ii)  
either Rental ULC, the Indenture Trustee or a Series 2010-1 Noteholder receives
notice from an L/C Provider of an unscheduled termination of a Letter of Credit
and there shall have not been appointed a replacement L/C Provider who has
issued or will issue, prior to the termination of such Letter of Credit, a
Letter of Credit having a term that extends beyond such date of termination; or

 
(iii)  
at any time, the rating of the long-term unsecured debt obligations of an L/C
Provider is reduced below AA (low) by DBRS or A1 by Moody’s, or if an L/C
Provider is not then rated by DBRS and Moody’s, the rating of the short-term
unsecured debt obligations of such L/C Provider is reduced below A-1 by S&P,

 
Rental ULC shall, within 15 Business Days following any such occurrence (but, in
the case of receipt of notice of an unscheduled termination under clause (ii)
above, in no event later than 5 Business Days prior to the pending termination
date of the affected Letter(s) of Credit),
 
(iv)  
cause such Letter of Credit (or, in the case of clause (iii) above, all of the
Letters of Credit issued by such L/C Provider) to be replaced with one or more
irrevocable letters of credit issued by one or more L/C Providers with an
aggregate stated amount not less than the aggregate undrawn stated amount of the
affected Letter(s) of Credit, or make any other arrangement satisfactory to the
Series 2010-1 Noteholders and which satisfies the Rating Agency Condition; or

 
 
 
-25-

--------------------------------------------------------------------------------

 
 
(v)  
cause draws to be made under the affected Letter(s) of Credit and deposit the
proceeds of such draws to the Cash Collateral (CAD) Account;

 
provided, however, in the event that at any time the long-term unsecured debt
obligations of an L/C Provider are no longer rated or are rated below A by DBRS
or A1 by Moody’s, or, if an L/C Provider is not then rated by DBRS and Moody’s,
the short-term unsecured debt obligations of such L/C Provider are no longer
rated A-1 by S&P, Rental ULC shall promptly notify the Indenture Trustee and the
Series 2010-1 Noteholders or any Series 2010-1 Noteholder may notify Rental ULC,
of same and Rental ULC shall cause a draw to be made under the affected
Letter(s) of Credit and deposit the proceeds of such draws to the Cash
Collateral (CAD) Account.  Rental ULC shall provide each Rating Agency and each
Series 2010-1 Noteholder with written notice of the occurrence of any event set
out in Sections 5.2(a)(i), (ii) or (iii).
 
Other than during a Series 2010-1 Enforcement Period, Rental ULC shall have the
right to, from time to time, withdraw funds from the Cash Collateral Accounts,
reduce the aggregate stated amount of a Letter of Credit or cancel and return a
Letter of Credit to the applicable L/C Provider provided that, in each case,
Rental ULC prior thereto or simultaneously therewith demonstrates to the Series
2010-1 Noteholders, to the reasonable satisfaction of the Series 2010-1
Noteholders, that after giving effect thereto the Series 2010-1 Required Vehicle
Collateral Amount will not exceed the Series 2010-1 Allocation Percentage of the
Series 2010-1 Aggregate Vehicle Collateral Amount.
 
(b)  
Rental ULC may from time to time deposit Unrestricted Funds and proceeds of
Contributions received by Rental ULC to the Cash Collateral Accounts.  Funds on
deposit in the Cash Collateral Accounts shall be invested by Rental ULC in
Eligible Investments from time to time, but always in a manner that will result
in such investments maturing so that such funds will be available for withdrawal
on or prior to the next following Remittance Date.  Rental ULC shall hold
possession of the negotiable instruments or securities, if any, evidencing such
investments.  On each Settlement Date, all interest and earnings (net of losses
and investment expenses) accrued since the preceding Settlement Date on funds on
deposit in the Cash Collateral Accounts shall be deposited to the Series 2010-1
Rental Account.

 
(c)  
On or after the Series 2010-1 Final Payment Date, Rental ULC may withdraw from
the Cash Collateral Accounts all amounts on deposit therein and deposit such
amounts into the Master Vehicle Account.

 
 
 
-26-

--------------------------------------------------------------------------------

 
 
(d)  
Unless the context requires otherwise, any reference in this Indenture
Supplement to a draw under a Letter of Credit shall be deemed to refer to a
withdrawal from the Cash Collateral Accounts when so applicable.

 
5.3  
Hedging Transactions

 
On or before the Series 2010-1 Closing Date, Rental ULC shall enter into an
interest rate Hedging Transaction with an Eligible Hedge Counterparty with a
notional amount equal to the full Maximum Note Purchaser Available Amount and
otherwise satisfactory to the Series 2010-1 Noteholders (including in relation
to its scheduled termination date) which Hedging Transaction shall be a Series
2010-1 Hedging Transaction.  Rental ULC shall be responsible for all costs and
expenses associated with the Series 2010-1 Hedging Transaction.
 
5.4  
Reporting

 
(a)  
Estimation Report

 
Not later than 12:00 noon (Toronto time) on each Estimation Rent Payment Date,
the Administrator will provide to each Series 2010-1 Noteholder an Estimation
Report in respect of such Settlement Period commencing on the Estimation Rent
Payment Date containing Rental ULC’s best estimate of the Series Cost of Funds
Amount for such Settlement Period and the related Remittance Date.
 
(b)  
Settlement Report

 
Not later than 12:00 noon (Toronto time) on each Settlement Date, the
Administrator will provide to each Series 2010-1 Noteholder a Settlement Report
containing:
 
(i)  
the Rental Revenues, Rental ULC Expenses, Depreciation, Proceeds of
Dispositions, Loss on Dispositions (if any) and Gain on Dispositions (if any) in
respect of the related Settlement Period;

 
(ii)  
the aggregate Series 2010-1 Interest Amount for each Series 2010-1 Noteholder,
in each case for the Remittance Period ending in the current Settlement Period;

 
(iii)  
the percentage of Rental ULC Vehicles by Manufacturer and the ratings of each
such Manufacturer as of such Settlement Date;

 
(iv)  
calculations which indicate whether the LC and Cash Collateral Amount exceeds
(or does not exceed) the Required LC and Cash Collateral Amount as of such
Settlement Date;

 
(v)  
calculations which indicate whether the Series 2010-1 Required Vehicle
Collateral Amount exceeds (or does not exceed) the Series 2010-1 Allocation
Percentage of the Series 2010-1 Aggregate Vehicle Collateral Amount as of such
Settlement Date; and

 
 
 
-27-

--------------------------------------------------------------------------------

 
 
(vi)  
all such other information necessary to make the distributions on the related
Remittance Date pursuant to Sections 4.2 and 4.3.

 
(c)  
Fleet Reports

 
On each Settlement Date, the Administrator will send a Fleet Report to each
Series 2010-1 Noteholder.
 
(d)  
Purchase Agreements

 
Rental ULC shall provide to the Series 2010-1 Noteholders and the Rating
Agencies copies of all Repurchase Agreements entered into by Rental ULC promptly
after they have been entered into by Rental ULC and, in any event within 30 days
after they have been entered into by Rental ULC.
 
(e)  
Event Notices

 
Rental ULC shall notify each Series 2010-1 Noteholder and each Rating Agency
forthwith upon learning of the occurrence of any material adverse change in the
financial condition or operations of Avis, Budget or Rental ULC or of the
occurrence of any Series 2010-1 Early Amortization Event (other than the events
described in Section 6.1(d)).
 
(f)  
Financial Statements

 
The Administrator will deliver to the Series 2010-1 Noteholders and the
Indenture Trustee, within 60 days of the end of each of the first three (3)
fiscal quarters of each fiscal period of Rental ULC, a copy of the unaudited
income and cash flow statements and the unaudited balance sheet of Rental ULC as
at and for the period then ended.
 
The Administrator will deliver to the Series 2010-1 Noteholders and the
Indenture Trustee, within 60 days of the end of each of the first three (3)
fiscal quarters of each fiscal period of Avis Budget Car Rental Canada ULC, a
copy of the unaudited income and cash flow statements and the unaudited balance
sheet of Avis Budget Car Rental Canada ULC (which shall include as a
supplemental schedule the unaudited balance sheet and income statement for each
of Rental ULC, Funding LP, Avis, and Budget  (the “Supplemental Schedule”)) as
at and for the period then ended and, as soon as available but not later than
120 days after the end of each fiscal period of Avis Budget Car Rental Canada
ULC, a copy of the audited income and cash flow statements and the audited
balance sheet of Avis Budget Car Rental Canada ULC, including the Supplemental
Schedule, as at and for the period then ended.
 
(g)  
Agreed Upon Procedures

 
Rental ULC will appoint independent public accountants acceptable to the Series
2010-1 Noteholders (which may be the regular independent public accountants of
Rental ULC or any Affiliate of Rental ULC), or utilize the Series 2010-1
Noteholders’ representatives or auditors, to prepare and deliver to the Series
2010-1 Noteholders written reports in respect of specified Settlement Periods
(as determined below) in scope and form reasonably required by the Series 2010-1
Noteholders covering, amongst other things, an examination of the Estimation
Reports, Settlement Reports, and Fleet Reports for such Settlement Periods
(collectively, the “Reports”) to determine whether:
 
 
 
-28-

--------------------------------------------------------------------------------

 
 
(i)  
the data reported and calculations contained in the Reports are the data
required to be reported and the calculations required to be made in accordance
with the Series 2010-1 Transaction Documents;

 
(ii)  
the data reported in the Reports reflects the data contained in Rental ULC’s (or
the Administrator’s) systems and other applicable source documentation of Rental
ULC (or the Administrator); and

 
(iii)  
in respect of each September Settlement Period (see below) report only, the
ownership permits of the Rental ULC Vehicles are in accordance with the Series
2010-1 Transaction Documents.

 
The written reports shall be delivered on the Remittance Date in November of
each year and shall be prepared at the expense of Rental ULC in respect of two
Settlement Periods in the 12 month period ending on the prior September 30, one
of which shall always be the September Settlement Period and the other of which
shall be a Settlement Period selected by the Series 2010-1 Noteholders, provided
that in respect of the period from the Closing Date to September 30, 2010, the
written report shall only be delivered in respect of the September, 2010
Settlement Period and such written report shall be delivered by December 31,
2010.
 
(h)  
Indenture Trustee Notices

 
A copy of all notices and reports delivered to the Indenture Trustee under the
Series 2010-1 Transaction Documents as they relate to the Series 2010-1 Notes or
the Rental ULC Vehicles shall be promptly delivered by Rental ULC to each Series
2010-1 Noteholder.
 
5.5  
Fleet Composition

 
(a)  
Rental ULC shall ensure that at all times the average Original Book Value of the
Rental ULC Vehicles is not more than $40,000.

 
(b)  
In buying Vehicles for Rental ULC, other than pursuant to the Funding/Rental
Assignment Agreement, Rental ULC shall (i) buy only Vehicles produced by
Manufacturers and only of the Model Year corresponding to the current Purchasing
Year or the two Model Years prior to the current Purchasing Year; (ii) buy
Vehicles only from (A) Approved Dealers or Manufacturers, or (B) Avis or Budget
System Members or Avis or Budget pursuant to a Licensee Vehicle Assignment
Agreement where each of the conditions precedent in Schedule “C” hereto is
satisfied and, in the case of Used Vehicles only, (C) any nationally recognized
automobile auction company (“Auction Company”) in the United States or Canada
that is approved to sell Vehicles for Manufacturers, and (D) General Motors
Acceptance Corporation of Canada, Limited or any finance company affiliated with
a Manufacturer (“Approved Finance Company”); (iii) in the case of Vehicles
(other than Used Vehicles), buy from Manufacturers and Approved Dealers only and
only against a Manufacturer's invoice; (iv) buy from Avis or Budget System
Members or Avis or Budget pursuant to a Licensee Vehicle Assignment Agreement
only Vehicles that were new Vehicles when purchased by the relevant licensee or
that were Used Vehicles purchased by such licensee from an Auction Company or an
Approved Finance Company and that have had no other intermediate owners (except
for Avis or Budget or Affiliates of the relevant Avis or Budget System Member)
and in respect of which the Manufacturer's invoice of the relevant licensee is
delivered; (v) buy Vehicles for a purchase price that is (A) in the case of
Program Vehicles, equal to the depreciated value ascribed to each Vehicle as at
the date of such purchase pursuant to the applicable Repurchase Agreement, with
a reasonable allowance for age, mileage and damage to such Vehicle, and (B) in
the case of Non-Program Vehicles, the fair market value of each Vehicle (which
in the case of Vehicles purchased from Avis or Budget System Members or Avis or
Budget or pursuant to a Licensee Vehicle Assignment Agreement shall approximate
the original cash purchase price paid by the relevant Avis or Budget System
Member or Avis or Budget, as applicable, for such Vehicle less depreciation at a
rate in accordance with Canadian GAAP but in no event less than 2% per month
applied on a straight line basis, with a reasonable allowance for age, mileage
and damage to such Vehicle); and (vi) ensure that, subject to Section 2.5 of the
Funding/Rental Purchase Agreement, the  title to all Vehicles bought for Rental
ULC is registered in the name of Rental ULC.

 
 
 
-29-

--------------------------------------------------------------------------------

 
 
5.6  
Other Obligations

 
(a)  
Without the consent of the Series 2010-1 Noteholders and satisfaction of the
Rating Agency Condition:

 
(i)  
Rental ULC shall not issue any additional Series or Class of Notes,
notwithstanding Section 3.10(b) of the Trust Indenture; or

 
(ii)  
Rental ULC shall not incur any liabilities or enter into any obligations, other
than those arising under or contemplated by this Indenture Supplement or the
other Transaction Documents and/or any other Contract contemplated hereby or
thereby or those arising in the normal course of the business of Rental ULC,
respectively.

 
(b)  
In connection with the preparation of its financial statements, Rental ULC shall
notify the Indenture Trustee (x) as to which clause of the definition of
Canadian GAAP is applicable, and (y) from time to time, of any change as to
which clause of the definition of Canadian GAAP is applicable.

 
(c)  
Notwithstanding Sections 10.2(a), 10.3, or 10.11 of the Indenture and Sections
5.2, 5.3, or 5.11 of the Funding LP Security Agreement, if an Event of Default
occurs and is continuing, other than a Specified Default occurring under a
Series of Notes not issued on the date hereof and which Specified Default has
been waived in accordance with Section 10.22 of the Indenture or Section 5.22 of
the Funding LP Security Agreement, as applicable, any Series 2010-1 Noteholder
may declare the obligations specified in Section 10.2(a) of the Indenture and
Section 5.2 of the Funding LP Security Agreement due and enforceable, and give
Enforcement Instructions.

 
 
 
-30-

--------------------------------------------------------------------------------

 
 
(d)  
No additional Manufacturer shall be added as an Eligible Manufacturer under the
Indenture without the consent of the Series 2010-1 Noteholders.

 
(e)  
Neither Funding LP nor Rental ULC shall agree to any amendment to the Indenture,
this Indenture Supplement, the Master Vehicle Lease Agreement, the
Administration Agreement, the Liquidation Agent Agreement, the Back-up
Administration Agreement, the Funding LP Security Agreement or the Funding LP
Partnership Agreement without the consent of the Series 2010-1 Noteholders;
provided that, in respect of any material amendments agreed to by the Series
2010-1 Noteholders, Funding LP or Rental ULC, as applicable, shall provide prior
written notice to the Rating Agencies.

 
(f)  
The Indenture Trustee shall promptly, upon becoming aware thereof, notify the
Series 2010-1 Noteholders of any default of any party under any of the
Transaction Documents.

 
5.7  
Distributions

 
Rental ULC shall not make any Distributions to Funding LP other than
Distributions funded solely out of Unrestricted Funds.
 

 
 
ARTICLE 6                      AMORTIZATION OF NOTES
 
6.1  
Early Amortization Events

 
Each of the following events will be an Early Amortization Event with respect to
the Series 2010-1 Notes:
 
(a)  
if the Series 2010-1 Required Vehicle Collateral Amount exceeds the Series
2010-1 Allocation Percentage of the Series 2010-1 Aggregate Vehicle Collateral
Amount after giving effect to the settlements on any Remittance Date;

 
(b)  
the breach of the covenant contained in subsection 5.5(a), which breach
continues for five Business Days after a Settlement Date;

 
(c)  
the inaccuracy when made of a representation or warranty of Rental ULC, Avis,
Budget, or Funding LP, as applicable, herein or in any other Transaction
Document which inaccuracy is reasonably likely to have a Material Adverse Effect
in respect of Rental ULC or Funding LP, provided that if such inaccuracy is
capable of being remedied, then it shall not constitute a Series 2010-1 Early
Amortization Event unless it remains unremedied for five Business Days after
receipt of written notice from the Indenture Trustee or a Series 2010-1
Noteholder;

 
 
 
-31-

--------------------------------------------------------------------------------

 
 
(d)  
the occurrence of a material adverse change since the date hereof in the
financial condition or operations of Rental ULC, Avis, Budget, or Funding LP
which, in the opinion of a Series 2010-1 Noteholder, and which opinion has been
communicated in writing to Rental ULC, Avis and Budget and the other Series
2010-1 Noteholders, could reasonably be expected to result in Rental ULC,
Funding LP, Avis or Budget (i) being unable to satisfy its obligations hereunder
or under the other Transaction Documents to which it is party; or (ii) becoming
subject to an Insolvency Event;

 
(e)  
Avis or Budget failing to pay when due any obligation (the “underlying
obligation”) for a sum certain in excess of $2,000,000 and such failure
continuing for three Business Days after (i) written notice to Avis or Budget,
as applicable, from the party to whom the underlying obligation is owed if there
is no grace period applicable to the underlying obligation; or (ii) the expiry
of any grace period applicable to the underlying obligation;

 
(f)  
the occurrence of an event resulting in the early amortization of any other
Series of Notes issued on the date hereof, or any Outstanding Series or Class of
Notes which provide for Notes which may have advances, repayments and readvances
so that the principal amount of such Notes may vary from time to time similar to
the Series 2010-1 Notes;

 
(g)  
the occurrence of an “Event of Default” as such term is defined in the U.S. Avis
Corporate Credit Facility, whether or not waived;

 
(h)  
the occurrence of an Event of Default;

 
(i)  
(x) Avis Budget Group, Inc. shall at any time cease to own or control, directly
or indirectly, greater than 50% of the voting shares of Avis Budget Car Rental
Canada ULC, Avis or Budget or (y) either Rental ULC or Funding LP is no longer
indirectly wholly-owned by the Parent;

 
(j)  
an early termination date occurs under the Series 2010-1 Hedging Transaction;
provided that if such early termination date occurs other than as a result of
Rental ULC being the sole defaulted party, an Early Amortization Event shall not
occur unless the Series 2010-1 Hedging Transaction is not replaced within 30
days of such early termination date;

 
(k)  
at any time the LC and Cash Collateral Amount is less than the Required LC and
Cash Collateral Amount; or (ii) Rental ULC shall fail to comply with Section
5.2(a) within the time periods provided for in Section 5.2(a) (or, if no time
period is provided in Section 5.2(a) for such event or occurrence, within 15
Business Days after Rental ULC has received written notice from a Series 2010-1
Noteholder of such event or occurrence);

 
 
 
-32-

--------------------------------------------------------------------------------

 
 
(l)  
the downgrade of the rating of the Series 2010-1 Notes by DBRS to a rating less
than AAA, or the downgrade of the rating of the Series 2010-1 Notes by Moody’s
to a rating less than Aa3, or the withdrawal of either such rating; or

 
(m)  
the downgrade or withdrawal by any Rating Agency of the rating of the commercial
paper issued by any Series 2010-1 Noteholder to fund its investment in the
Series 2010-1 Notes held by it, and such downgrade or withdrawal is as a result
of or related to holding of a Series 2010-1 Note by the Series 2010-1
Noteholder.

 
6.2  
Series 2010-1 Amortization Period

 
(a)  
If a Series 2010-1 Early Amortization Event shall occur, any Series 2010-1
Noteholder may, by notice to Rental ULC,

 
(i)  
declare that the Series 2010-1 Amortization Period shall commence; and

 
(ii)  
direct the Indenture Trustee to draw down on a Letter of Credit in whole or in
part or withdraw all or a portion of the funds from the Cash Collateral Accounts
and apply such funds to pay (x) any unpaid Series 2010-1 Interest Amounts owing
pursuant to Sections 4.2(b)(iii), 4.2(c)(iv) or 4.3(b)(iv), if any, and (y)
transfer the balance of such funds, if any, to the Series 2010-1 Vehicle Account
for the repayment of the Series 2010-1 Notes.

 
(b)  
If a Series 2010-1 Early Amortization Event occurs under Section 6.1(a), the
Series 2010-1 Amortization Period will commence on such Remittance Date and
settlements on such Remittance Date shall be completed on the basis that such
Remittance Date occurs during the Series 2010-1 Amortization Period.

 
6.3  
Additional Event of Default

 
 
Each of the following events will be an additional Event of Default under the
Indenture:

 
(a)  
on any Remittance Date during the Series 2010-1 Amortization Period, Rental ULC
shall fail to make a principal payment in respect of the Series 2010-1 Notes
pursuant to Section 4.3(b)(ii) in an amount equal to or greater than one sixth
of the Series 2010-1 Principal Balance on the first day of the Series 2010-1
Amortization Period;

 
(b)  
the occurrence of an “Event of Default” as such term is defined in the Parent
Guarantee;

 
 
 
 
-33-

--------------------------------------------------------------------------------

 
 
(c)  
the occurrence of a Specified Default in respect of any other Series of Notes
issued on the date hereof, whether or not waived.

 
ARTICLE 7                      GENERAL
 
7.1  
Obligations of Rental ULC

 
Nothing contained in this Indenture Supplement shall in any way modify or
relieve Rental ULC from its obligations to carry out its covenants contained in
the Indenture.
 
7.2  
Acceptance

 
The Indenture Trustee hereby accepts the trust in this Indenture Supplement
declared and provided for and agrees to perform the same on the terms and
conditions herein set forth.
 
7.3  
Formal Date

 
For purpose of convenience, this Indenture Supplement may be referred to as
bearing a formal date of August 26, 2010, irrespective of the actual date of its
execution.
 
7.4  
Delivery of Executed Copies

 
Each party acknowledges delivery of an executed copy of this Indenture
Supplement.
 
 
 
 
-34-

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Indenture Supplement to
be duly executed as of the day and year first above written.
 


 

   
 
 
 
By:
WTH CAR RENTAL ULC
 
 
/s/ David Calabria
       
Name: David Calabria
Title:   Assistant Treasurer
           

 


 

     
Name:
Title:
           

 
 
 
 

   
 
 
 
 
By:
BNY TRUST COMPANY OF CANADA,
as Indenture Trustee and not in its individual capacity
 
/s/ Patricia Benjamin
       
Name: Patricia Benjamin
Title: Authorized Officer
           



 

     
Name:
Title:
           
